UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008. or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33493 GREENLIGHT CAPITAL RE, LTD. (Exact name of registrant as specified in its charter) CAYMAN ISLANDS N/A (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no) 802 WEST BAY ROAD KY1-1205 THE GRAND PAVILION (Zip code) PO BOX 31110 GRAND CAYMAN CAYMAN ISLANDS (Address of principal executive offices) (345)943-4573 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filerþ Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ ClassA Ordinary Shares, $.10par value 30,010,636 (Class) (Outstanding as of November4, 2008) Table of Contents GREENLIGHT CAPITAL RE, LTD. TABLE OF CONTENTS Page PARTI— FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September30, 2008 (unaudited) and December31,2007 2 Condensed Consolidated Statements of Income for the Three and Nine Months Ended September30, 2008 and 2007 (unaudited) 3 Condensed Consolidated Statements of Shareholders’ Equity for the Nine Months Ended September30, 2008 and 2007 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September30, 2008 and 2007 (unaudited) 5 Notes to the Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4T. Controls and Procedures 27 PARTII— OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 30 Item 6. Exhibits 30 SIGNATURES Table of Contents PARTI— FINANCIAL INFORMATION Item1.FINANCIAL STATEMENTS GREENLIGHT CAPITAL RE, LTD. CONDENSED
